DETAILED ACTION
Re Application number 17/249463, this action responds to the amended claims dated 06/15/2022.
At this point, claims 3-5, 9-10, and 12-15 have been cancelled.  Claims 1-2, 6-8, 11, and 16-17 have been amended, and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Examiner notes Applicant’s amended claims, dated 06/15/2022; as Applicant has not disputed Examiner’s interpretation of “load balancer” in claim 16 under 35 USC § 112(f), Examiner’s interpretation is maintained.

Claim Rejections - 35 USC § 112
Claims 1 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Language “the current compute core” (e.g. claim 1, line 9).  This limitation has insufficient antecedent basis in the claim.  There are a plurality of current compute cores, so it is unclear which one is “the” current compute core;
Language “the workload allocation unit” (e.g. claim 1, line 13).  This limitation has insufficient antecedent basis in the claim.  There are a plurality of workload allocation units, so it is unclear which one is “the” workload allocation unit;
Language “wherein the determining and the reallocating are executed during a storage system reconfiguration process for supporting addition of the new compute cores to the storage system; and performing load balancing on a workload allocation basis that includes reallocating one or more allocation units from one compute core to another compute core” (e.g. claim 1, lines 9-13) is indefinite, because it is ambiguous how “reallocating” differs from “load balancing”; “reallocating” involves “reallocating at least one first type shard of the workload allocation unit to a new workload allocation unit that is allocated to a new compute core”, while “load balancing” “includes reallocating one or more workload allocation units from one compute core to another compute core”.  These limitations could broadly be referring to the same thing, since the “current compute core” and “new compute core” could be interpreted as the “one compute core” and “another compute core”, respectively; furthermore, “reallocating at least one first type shard of the workload allocation unit” could encompass the entire workload allocation unit.  As such, it is unclear whether the “performing load balancing” represents further details about the “reallocating”, or whether it is something separate.
Claims 2 and 6-8 are rejected as being dependent upon claim 1.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Language “the workload allocation units” (line 3).  There is antecedent basis for “current workload allocation units”; it is unclear if “the workload allocation units” is intended to refer to the current workload allocation units, or if it refers to different workload allocation units, in which case there should be separate antecedent basis;
Language “reallocating load between (a) new compute cores of the storage system, and (b) current compute cores […] wherein the reallocating is executed during a storage system reconfiguration process […] wherein the reallocating of the load comprises: […] performing load balancing on a workload allocation unit basis that includes reallocating various workload allocation units, selected from the current and the new workload allocation units […] following a completion of the storage system reconfiguration process” (lines 8-19).  This limitation is indefinite, for 2 reasons.  First, similarly to claims 1 and 16-17 above, it is unclear whether “performing load balancing” is a further description of “reallocating load”, or if it is a separate process.  It is unclear whether the limitation “wherein the reallocation of the load comprises:” is intended to refer to all three of the “defining”, “modifying”, and “performing” steps that follow.  Second, if the load balancing is intended to be a part of the reallocating of load, then it is unclear how it can occur “following a completion of the storage system reconfigure process”, if the reallocation of load is executed during a system reconfiguration process.

Appropriate correction is required.

Double Patenting
Examiner notes Applicant’s arguments dated 06/15/2022, in which Applicant has offered to file a terminal disclaimer upon indication that the claims are in condition for allowance.  As the claims have not been indicated as allowable, and no terminal disclaimer has been filed as of 10/11/2022, Examiner’s double patenting rejections of claims 1, 11, and 16-17 are maintained.

Appropriate correction is required.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 1-2, 6-8, 11, and 16-17 dated 06/15/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.


ARGUMENTS CONCERNING PRIOR ART REJECTIONS
1.	Re claims 1-2, 6-8, 11, and 16-17, Applicant argues that the amended claims dated 06/15/2022 are sufficient to overcome Examiner’s rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  Claims 1-2, 6-8, 11, and 16-17 are still rejected under 35 USC § 112(b); Applicant is encouraged to contact Examiner to discuss potential clarifications to address these rejections.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 
Re claims 1-2, 6-8, 11, and 16-17 Applicant argues that the newly amended claims would not have been obvious over Jayaraman in view of Cohen.  In response, Applicant’s argument has been fully considered, and is deemed persuasive.  The newly amended claims would not have been obvious over Jayaraman in view of Cohen.  Furthermore, while Wang discloses subdividing tasks by type (¶ 77), and Balle discloses subdividing storage tasks to operate on different portions of data concurrently (claim 17), the combination of the newly amended claims would not have been obvious over Jayaraman, Cohen, Wang, and Balle.  Accordingly, Examiner’s rejections under 35 USC § 103 have accordingly been withdrawn.  However, as noted above, the claims are still rejected under 35 USC § 112(b), as well as being subject to a double patenting rejection.  Accordingly, the claims are not in condition for allowance.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/15/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 1-2, 6-8, 11, and 16-17 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132